Case 1:20-cv-05826-BMC Document 1-1 Filed 12/01/20 Page 1 of 3 PageID #: 25




                 Exhibit A
                                                                                  I GLOBAL HEALTH ALERT: COVID-19
Case 1:20-cv-05826-BMC Document 1-1 Filed 12/01/20 Page 2 of 3 PageID #: 26




                                                                              You may have been exposed to COVID-19 while traveling.
                                                                              Watch your health for symptoms. Even with no symptoms, you can spread the virus to others.
                                                                              PROTECT OTHERS FROM GETTING SICK:
                                                                                                                                                                                    7
                                                                                                                                                                               ,‫׳‬
                                                                                  Keep 6 ft/2 m apart from others.         ■               Wear a mask.
                                                                              Close contact activities put you at risk for exposure to COVID-19.
                                                                              If you think you may have been exposed while you traveled, take extra care for 14 days after travel:
                                                                              ‫ ־‬Stay home as much as possible.
                                                                              ‫ ־‬Avoid being around people, especially those at higher risk for severe illness from COVID-19.
                                                                              ‫ ־‬Consider getting tested for COVID-19.
                                                                              For more information: www.cdc.qov/COVIDtravel
20-cv-05826-BMC Document 1-1 Filed 12/01/20 Page 3 of 3 Page




                                                For information about COVID 19 and how to monitor your health after travel,                                        omd-19) 2!   $ aa y£l{! 2l|e|
                                              open your cell phone camera and scan this code:                                          SSffe                cue SO Mais, me ?108 afs 0‫ ן‬as ‫ ו‬±‫ין‬
                                                                                                                                       *HIA|2:
                                                flnn no/ryHeHMA HHrpopMaqiiH o COVID-19 M o tom, Kan                                   covid-19     ‫ז‬   ■rrrir‫זדזד‬      ‫«\« “יידדז^זזז־ידזזזךךדזגדזזךד‬
                                                KOHTpo/inpoBaTb cocTOAHMe Bawero 3fl0p0Bbn nocne                                       ^H+1C1               an^-^TTtH9‫־‬          ‫־ זדןז< דד‬fTTT Sttr 7‫ זז‬TTT ■e ‫ז‬#‫זנ‬
                                                nyTewecTBkia, BK/iroMMTe KaMepy Ha BauieM M06n/1bH0M
                                                                                                                                       :taH4u*uo>rn11fcH<ta1ri1nrtu COVID-19 um^3rtrsn*m1-8nr1*urt‫׳«־‬nBxmu
                                                Te/1e<J>0He m OTCKaHMpyiiTe 3tot xofl:
                                                                                                                                       M^i^nrtnsifiuvt-N IiJsniHwritDjfiofioTOmfuiiaraunusUflCL
                                                    Pour obtenir des informations relatives a COVID-19 et a la maniere de surveiller   Untuk mendapatkan maklumat mengenai COVID-19 dan cara
                                                 votre sante apres un voyage, ouvrez la camera de votre telephone portable et          mengawasi kesihatan anda selepas perjalanan, buka kamera telefon bimbit anda
                                                 scannez le code suivant:                                                              dan imbas kod ini:
                                                                                                                                       Para obtener information sobre el COVID-19 y como monitorear su salud
                                                                                                                                       despues de un viaje, abra la camara de su telefono v escanee este codigo:
                                                                                                                                             e-OUu j> OjUaj syuj COVID-19               otcbtbl ■ --C,ji
                                                >7 VI          ‫י‬
                                                      n + 0‫ < ׳‬it X '*■;iA• (C0VID19‫)־‬                                                     :4*1? jjSCuil b W? jjl J Uj? jb Ij 0lj4*> jib _~JJj < ji*‫ ״‬jl
                                                cHVifHIR. fc .
                                                                            $#z£c-31.ra . mw
                                                                                                                                                             W ^COVID-19
                                                                                     t   ,   3   ‫מ ־‬- k4
                                                      x <      ■   L r 1
                                             Para obter informajoes sobre 0 COVID-19 e como monitorar                                                          Per informazioni sulla COVID-19 e su come monitorare
                                           sua saude apos a viagem, abra a camera do seu celular e                                                             la Sua salute dopo il viaggio, apra la fotocamera del Suo
                                            digitalize este codigo:                                                                                            cellulare e scansion! questo codice:
                                                                                                             ‘‫׳‬w.cdc.gov/COVIDtravel
